4/1/2020                                               Case of
                       Preliminary Estimates of the Prevalence 2:11-cr-00069-cr          Document
                                                                 Selected Underlying Health             132-1
                                                                                            Conditions Among       Filed
                                                                                                             Patients       04/03/20Disease
                                                                                                                      with Coronavirus  Page20191—of 6 States, February 12–March 28, 2020 | MMWR
                                                                                                                                                   United




      Morbidity and Mortality Weekly Report (MMWR)

     Early Release / March 31, 2020 / 69

     CDC COVID-19 Response Team (View author a                                liations)


     View suggested citation

           Summary                                                                                                                                       Article Metrics
           What is already known about this topic?
                                                                                                                                                         Altmetric:
           Published reports from China and Italy suggest that risk factors for severe COVID-19                                                                             News (70)
                                                                                                                                                                            Blogs (7)
           disease include underlying health conditions, but data describing underlying health                                                                              Twitter (298)
           conditions among U.S. COVID-19 patients have not yet been reported.                                                                                              Facebook (1)


           What is added by this report?                                                                                                                 Citations:

           Based on preliminary U.S. data, persons with underlying health conditions such as                                                             Views:
           diabetes mellitus, chronic lung disease, and cardiovascular disease, appear to be at higher                                                   Views equals page views
                                                                                                                                                         plus PDF downloads
           risk for severe COVID-19–associated disease than persons without these conditions.
                                                                                                                                                                        Metric Details

           What are the implications for public health practice?


           Strategies to protect all persons and especially those with underlying health conditions,                                                     Figure
           including social distancing and handwashing, should be implemented by all communities
           and all persons to help slow the spread of COVID-19.
                                                                                                                                                         Tables
     On March 11, 2020, the World Health Organization declared Coronavirus Disease 2019
     (COVID-19) a pandemic (1). As of March 28, 2020, a total of 571,678 con rmed COVID-19 cases         Table 1
     and 26,494 deaths have been reported worldwide (2). Reports from China and Italy suggest
     that risk factors for severe disease include older age and the presence of at least one of          Table 2
     several underlying health conditions (3,4). U.S. older adults, including those aged ≥65 years
     and particularly those aged ≥85 years, also appear to be at higher risk for severe COVID-19–
                                                                                                         References
     associated outcomes; however, data describing underlying health conditions among U.S.
     COVID-19 patients have not yet been reported (5). As of March 28, 2020, U.S. states and
     territories have reported 122,653 U.S. COVID-19 cases to CDC, including 7,162 (5.8%) for            Related
     whom data on underlying health conditions and other known risk factors for severe outcomes
                                                                                                         Materials
     from respiratory infections were reported. Among these 7,162 cases, 2,692 (37.6%) patients
     had one or more underlying health condition or risk factor, and 4,470 (62.4%) had none of
     these conditions reported. The percentage of COVID-19 patients with at least one underlying         PDF  [141K]
     health condition or risk factor was higher among those requiring intensive care unit (ICU)
     admission (358 of 457, 78%) and those requiring hospitalization without ICU admission (732 of
     1,037, 71%) than that among those who were not hospitalized (1,388 of 5,143, 27%). The most
     commonly reported conditions were diabetes mellitus, chronic lung disease, and cardiovascular disease. These preliminary
       ndings suggest that in the United States, persons with underlying health conditions or other recognized risk factors for
     severe outcomes from respiratory infections appear to be at a higher risk for severe disease from COVID-19 than are persons
     without these conditions.

     Data from laboratory-con rmed COVID-19 cases reported to CDC from 50 states, four U.S. territories and a liated islands,
     the District of Columbia, and New York City with February 12–March 28, 2020 onset dates were analyzed. Cases among
     persons repatriated to the United States from Wuhan, China, and the Diamond Princess cruise ship were excluded. For cases
     with missing onset dates, date of onset was estimated by subtracting 4 days (median interval from symptom onset to
     specimen collection date among cases with known dates in these data) from the earliest specimen collection. Public health
     departments reported cases to CDC using a standardized case report form that captures information (yes, no, or unknown)
     on the following conditions and potential risk factors: chronic lung disease (inclusive of asthma, chronic obstructive
https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm                                                                                                                                                1/6
4/1/2020                                               Case of
                       Preliminary Estimates of the Prevalence 2:11-cr-00069-cr          Document
                                                                 Selected Underlying Health             132-1
                                                                                            Conditions Among       Filed
                                                                                                             Patients       04/03/20Disease
                                                                                                                      with Coronavirus  Page20192—of 6 States, February 12–March 28, 2020 | MMWR
                                                                                                                                                   United




     pulmonary disease [COPD], and emphysema); diabetes mellitus; cardiovascular disease; chronic renal disease; chronic liver
     disease; immunocompromised condition; neurologic disorder, neurodevelopmental, or intellectual disability; pregnancy;
     current smoking status; former smoking status; or other chronic disease (6). Data reported to CDC are preliminary and can be
     updated by health departments over time; critical data elements might be missing at the time of initial report; thus, this
     analysis is descriptive, and no statistical comparisons could be made.


     The percentages of patients of all ages with underlying health conditions who were not hospitalized, hospitalized without ICU
     admission, and hospitalized with ICU admission were calculated. Percentages of hospitalizations with and without ICU
     admission were estimated for persons aged ≥19 years with and without underlying health conditions. This part of the analysis
     was limited to persons aged ≥19 years because of the small sample size of cases in children with reported underlying health
     conditions (N = 32). To account for missing data among these preliminary reports, ranges were estimated with a lower bound
     including cases with both known and unknown status for hospitalization with and without ICU admission as the denominator
     and an upper bound using only cases with known outcome status as the denominator. Because of small sample size and
     missing data on underlying health conditions among COVID-19 patients who died, case-fatality rates for persons with and
     without underlying conditions were not estimated.

     As of March 28, 2020, a total of 122,653 laboratory-con rmed COVID-19 cases (Figure) and 2,112 deaths were reported to
     CDC. Case report forms were submitted to CDC for 74,439 (60.7%) cases. Data on presence or absence of underlying health
     conditions and other recognized risk factors for severe outcomes from respiratory infections (i.e., smoking and pregnancy)
     were available for 7,162 (5.8%) patients (Table 1). Approximately one third of these patients (2,692, 37.6%), had at least one
     underlying condition or risk factor. Diabetes mellitus (784, 10.9%), chronic lung disease (656, 9.2%), and cardiovascular
     disease (647, 9.0%) were the most frequently reported conditions among all cases. Among 457 ICU admissions and 1,037 non-
     ICU hospitalizations, 358 (78%) and 732 (71%), respectively occurred among persons with one or more reported underlying
     health condition. In contrast, 1,388 of 5,143 (27%) COVID-19 patients who were not hospitalized were reported to have at least
     one underlying health condition.


     Among patients aged ≥19 years, the percentage of non-ICU hospitalizations was higher among those with underlying health
     conditions (27.3%–29.8%) than among those without underlying health conditions (7.2%–7.8%); the percentage of cases that
     resulted in an ICU admission was also higher for those with underlying health conditions (13.3%–14.5%) than those without
     these conditions (2.2%–2.4%) (Table 2). Small numbers of COVID-19 patients aged <19 years were reported to be hospitalized
     (48) or admitted to an ICU (eight). In contrast, 335 patients aged <19 years were not hospitalized and 1,342 had missing data
     on hospitalization. Among all COVID-19 patients with complete information on underlying conditions or risk factors, 184
     deaths occurred (all among patients aged ≥19 years); 173 deaths (94%) were reported among patients with at least one
     underlying condition.
                                                                                                                                Top

     Discussion
     Among 122,653 U.S. COVID-19 cases reported to CDC as of March 28, 2020, 7,162 (5.8%) patients had data available pertaining
     to underlying health conditions or potential risk factors; among these patients, higher percentages of patients with underlying
     conditions were admitted to the hospital and to an ICU than patients without reported underlying conditions. These results
     are consistent with ndings from China and Italy, which suggest that patients with underlying health conditions and risk
     factors, including, but not limited to, diabetes mellitus, hypertension, COPD, coronary artery disease, cerebrovascular disease,
     chronic renal disease, and smoking, might be at higher risk for severe disease or death from COVID-19 (3,4). This analysis was
     limited by small numbers and missing data because of the burden placed on reporting health departments with rapidly rising
     case counts, and these ndings might change as additional data become available.

     It is not yet known whether the severity or level of control of underlying health conditions a ects the risk for severe disease
     associated with COVID-19. Many of these underlying health conditions are common in the United States: based on self-
     reported 2018 data, the prevalence of diagnosed diabetes among U.S. adults was 10.1% (7), and the U.S. age-adjusted
     prevalence of all types of heart disease (excluding hypertension without other heart disease) was 10.6% in 2017 (8). The age-
     adjusted prevalence of COPD among U.S. adults is 5.9% (9), and in 2018, the U.S. estimated prevalence of current asthma
     among persons of all ages was 7.9% (7). CDC continues to develop and update resources for persons with underlying health
     conditions to reduce the risk of acquiring COVID-19 (10). The estimated higher prevalence of these conditions among those in
     this early group of U.S. COVID-19 patients and the potentially higher risk for more severe disease from COVID-19 associated
     with the presence of underlying conditions highlight the importance of COVID-19 prevention in persons with underlying
     conditions.




https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm                                                                                                                                                2/6
4/1/2020                                               Case of
                       Preliminary Estimates of the Prevalence 2:11-cr-00069-cr          Document
                                                                 Selected Underlying Health             132-1
                                                                                            Conditions Among       Filed
                                                                                                             Patients       04/03/20Disease
                                                                                                                      with Coronavirus  Page20193—of 6 States, February 12–March 28, 2020 | MMWR
                                                                                                                                                   United




     The ndings in this report are subject to at least six limitations. First, these data are preliminary, and the analysis was limited
     by missing data related to the health department reporting burden associated with rapidly rising case counts and delays in
     completion of information requiring medical chart review; these ndings might change as additional data become available.
     Information on underlying conditions was only available for 7,162 (5.8%) of 122,653 cases reported to CDC. It cannot be
     assumed that those with missing information are similar to those with data on either hospitalizations or underlying health
     conditions. Second, these data are subject to bias in outcome ascertainment because of short follow-up time. Some outcomes
     might be underestimated, and long-term outcomes cannot be assessed in this analysis. Third, because of the limited
     availability of testing in many jurisdictions during this period, this analysis is likely biased toward more severe cases, and
       ndings might change as testing becomes more widespread. Fourth, because of the descriptive nature of these data, attack
     rates among persons with and without underlying health conditions could not be compared, and thus the risk di erence of
     severe disease with COVID-19 between these groups could not be estimated. Fifth, no conclusions could be drawn about
     underlying conditions that were not included in the case report form or about di erent conditions that were reported in a
     single, umbrella category. For example, asthma and COPD were included in a chronic lung disease category. Finally, for some
     underlying health conditions and risk factors, including neurologic disorders, chronic liver disease, being a current smoker,
     and pregnancy, few severe outcomes were reported; therefore, conclusions cannot be drawn about the risk for severe COVID-
     19 among persons in these groups.


     Persons in the United States with underlying health conditions appear to be at higher risk for more severe COVID-19,
     consistent with ndings from other countries. Persons with underlying health conditions who have symptoms of COVID-19,
     including fever, cough, or shortness of breath, should immediately contact their health care provider. These persons should
     take steps to protect themselves from COVID-19, through washing their hands; cleaning and disinfecting high-touch surfaces;
     and social distancing, including staying at home, avoiding crowds, gatherings, and travel, and avoiding contact with persons
     who are ill. Maintaining at least a 30-day supply of medication, a 2-week supply of food and other necessities, and knowledge
     of COVID-19 symptoms are recommended for those with underlying health conditions (10). All persons should take steps to
     protect themselves from COVID-19 and to protect others. All persons who are ill should stay home, except to get medical
     care; should not go to work; and should stay away from others. This is especially important for those who work with persons
     with underlying conditions or who otherwise are at high risk for severe outcomes from COVID-19. Community mitigation
     strategies, which aim to slow the spread of COVID-19, are important to protect all persons from COVID-19, especially persons
     with underlying health conditions and other persons at risk for severe COVID-19–associated disease
     (https://www.cdc.gov/coronavirus/2019-ncov/downloads/community-mitigation-strategy.pdf  ).
                                                                                                                                Top
     Acknowledgments
     State, local, and territorial health departments; clinical sta members caring for patients.


     CDC COVID-19 Response Team
     Nancy Chow, CDC; Katherine Fleming-Dutra, CDC; Ryan Gierke, CDC; Aron Hall, CDC; Michelle Hughes, CDC; Tamara Pilishvili,
     CDC; Matthew Ritchey, CDC; Katherine Roguski, CDC; Tami Sko , CDC; Emily Ussery, CDC.
                                                                                                                            Top
     Corresponding author: Katherine Fleming-Dutra, for the CDC COVID-19 Response Team, eocevent294@cdc.gov, 770-488-7100.
                                                                                                                            Top
     All authors have completed and submitted the International Committee of Medical Journal Editors form for disclosure of
     potential con icts of interest. No potential con icts of interest were disclosed.
                                                                                                                            Top



     References
           1. World Health Organization. WHO Director-General’s opening remarks at the media brie ng on COVID-19—11 March
              2020. Geneva, Switzerland: World Health Organization; 2020. https://www.who.int/dg/speeches/detail/who-director-
              general-s-opening-remarks-at-the-media-brie ng-on-covid-19—11-march-2020 
           2. World Health Organization. Coronavirus disease 2019 (COVID-19) situation report – 68. Geneva, Switzerland: World
              Health Organization; 2020. https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200328-sitrep-68-
              covid-19.pdf?sfvrsn=384bc74c_2  
           3. Guan WJ, Ni ZY, Hu Y, et al.; China Medical Treatment Expert Group for Covid-19. Clinical characteristics of coronavirus
              disease 2019 in China. N Engl J Med 2020;NEJMoa2002032. CrossRef  PubMed 
           4. COVID-19 Surveillance Group. Characteristics of COVID-19 patients dying in Italy: report based on available data on
              March 20th, 2020. Rome, Italy: Instituto Superiore Di Sanita; 2020.
https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm                                                                                                                                                3/6
4/1/2020                                               Case of
                       Preliminary Estimates of the Prevalence 2:11-cr-00069-cr          Document
                                                                 Selected Underlying Health             132-1
                                                                                            Conditions Among       Filed
                                                                                                             Patients       04/03/20Disease
                                                                                                                      with Coronavirus  Page20194—of 6 States, February 12–March 28, 2020 | MMWR
                                                                                                                                                   United
              March 20th, 2020. Rome, Italy: Instituto Superiore Di Sanita; 2020.

              https://www.epicentro.iss.it/coronavirus/bollettino/Report-COVID-2019_20_marzo_eng.pdf  
           5. CDC COVID-19 Response Team. Severe outcomes among patients with coronavirus disease 2019 (COVID-19)—United
              States, February 12–March 16, 2020. MMWR Morb Mortal Wkly Rep 2020;69:343–6. CrossRef  PubMed 
           6. CDC. Human infection with 2019 novel coronavirus person under investigation (PUI) and case report form. Atlanta, GA:
              US Department of Health and Human Services, CDC; 2020. https://www.cdc.gov/coronavirus/2019-ncov/downloads/pui-
              form.pdf 
           7. National Health Interview Survey. Early release of selected estimates based on data from the 2018 National Health
              Interview Survey. Atlanta, GA: US Department of Health and Human Services, CDC; 2020.
              https://www.cdc.gov/nchs/nhis/releases/released201905.htm#14
           8. Virani SS, Alonso A, Benjamin EJ, et al.; American Heart Association Council on Epidemiology and Prevention Statistics
              Committee and Stroke Statistics Subcommittee. Heart disease and stroke statistics—2020 update: a report from the
              American Heart Association. Circulation 2020;141:e139–596. CrossRef  PubMed 
           9. Croft JB, Wheaton AG, Liu Y, et al. Urban-rural county and state di erences in chronic obstructive pulmonary disease—
              United States, 2015. MMWR Morb Mortal Wkly Rep 2018;67:205–11. CrossRef  PubMed 
         10. CDC. Coronavirus disease 2019 (COVID-19): are you at higher risk for severe illness? Atlanta, GA: US Department of
             Health and Human Services, CDC; 2020. https://www.cdc.gov/coronavirus/2019-ncov/speci c-groups/high-risk-
             complications.html
                                                                                                                                                                                             Top
                                                                                                                                                                                     †
     FIGURE. Daily number of reported COVID-19 cases* — United States, February 12–March 28, 2020




     * Cases among persons repatriated to the United States from Wuhan, China, and the Diamond Princess cruise ship are
     excluded.

     †
      Cumulative number of COVID-19 cases reported daily by jurisdictions to CDC using aggregate case count was 122,653
     through March 28, 2020.
                                                                                                                                                                                             Top

     TABLE 1. Reported outcomes among COVID-19 patients of all ages, by hospitalization status, underlying
     health condition, and risk factor for severe outcome from respiratory infection — United States, February
     12–March 28, 2020


                                                                                                    No. (%)

           Underlying health condition/Risk factor for severe                                                                                                            Hospitalization
           outcomes from respiratory infection (no., % with                                         Not                     Hospitalized,           ICU                  status
           condition)                                                                               hospitalized            non-ICU                 admission            unknown

           Total with case report form (N = 74,439)                                                     12,217                   5,285                  1,069                  55,868

           Missing or unknown status for all conditions (67,277)                                         7,074                   4,248                   612                   55,343



https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm                                                                                                                                                4/6
4/1/2020                                               Case of
                       Preliminary Estimates of the Prevalence 2:11-cr-00069-cr          Document
                                                                 Selected Underlying Health             132-1
                                                                                            Conditions Among       Filed
                                                                                                             Patients       04/03/20Disease
                                                                                                                      with Coronavirus  Page20195—of 6 States, February 12–March 28, 2020 | MMWR
                                                                                                                                                   United



                                                                                                    No. (%)

           Underlying health condition/Risk factor for severe                                                                                                            Hospitalization
           outcomes from respiratory infection (no., % with                                         Not                     Hospitalized,           ICU                  status
           condition)                                                                               hospitalized            non-ICU                 admission            unknown


           Total with completed information (7,162)                                                      5,143                   1,037                   457                      525

           One or more conditions (2,692, 37.6%)                                                      1,388 (27)               732 (71)               358 (78)                214 (41)

           Diabetes mellitus (784, 10.9%)                                                               331 (6)                251 (24)               148 (32)                 54 (10)

           Chronic lung disease* (656, 9.2%)                                                            363 (7)                152 (15)                94 (21)                  47 (9)

           Cardiovascular disease (647, 9.0%)                                                           239 (5)                242 (23)               132 (29)                  34 (6)

           Immunocompromised condition (264, 3.7%)                                                      141 (3)                  63 (6)                 41 (9)                  19 (4)

           Chronic renal disease (213, 3.0%)                                                             51 (1)                  95 (9)                56 (12)                  11 (2)

           Pregnancy (143, 2.0%)                                                                         72 (1)                  31 (3)                  4 (1)                  36 (7)

           Neurologic disorder, neurodevelopmental, intellectual                                        17 (0.3)                 25 (2)                  7 (2)                   3 (1)
           disability (52, 0.7%)†

           Chronic liver disease (41, 0.6%)                                                              24 (1)                   9 (1)                  7 (2)                  1 (0.2)

           Other chronic disease (1,182, 16.5%)§                                                       583 (11)                359 (35)               170 (37)                 70 (13)

           Former smoker (165, 2.3%)                                                                     80 (2)                  45 (4)                 33 (7)                   7 (1)

           Current smoker (96, 1.3%)                                                                     61 (1)                  22 (2)                  5 (1)                   8 (2)

           None of the above conditions¶ (4,470, 62.4%)                                               3,755 (73)               305 (29)                99 (22)                311 (59)


     Abbreviation: ICU = intensive care unit.
     * Includes any of the following: asthma, chronic obstructive pulmonary disease, and emphysema.
     †
       For neurologic disorder, neurodevelopmental, and intellectual disability, the following information was speci ed: dementia,
     memory loss, or Alzheimer’s disease (17); seizure disorder (5); Parkinson’s disease (4); migraine/headache (4); stroke (3);
     autism (2); aneurysm (2); multiple sclerosis (2); neuropathy (2); hereditary spastic paraplegia (1); myasthenia gravis (1);
     intracranial hemorrhage (1); and altered mental status (1).
     §
       For other chronic disease, the following information was speci ed: hypertension (113); thyroid disease (37); gastrointestinal
     disorder (32); hyperlipidemia (29); cancer or history of cancer (29); rheumatologic disorder (19); hematologic disorder (17);
     obesity (17); arthritis, nonrheumatoid, including not otherwise speci ed (16); musculoskeletal disorder other than arthritis
     (10); mental health condition (9); urologic disorder (7); cerebrovascular disease (7); obstructive sleep apnea (7); bromyalgia
     (7); gynecologic disorder (6); embolism, pulmonary or venous (5); ophthalmic disorder (2); hypertriglyceridemia (1); endocrine
     (1); substance abuse disorder (1); dermatologic disorder (1); genetic disorder (1).
     ¶
       All listed chronic conditions, including other chronic disease, were marked as not present.
                                                                                                                                   Top

     TABLE 2. Hospitalization with and without intensive care unit (ICU) admission, by age group
     among COVID-19 patients aged ≥19 years with and without reported underlying health
     conditions — United States, February 12–March 28, 2020*


           Age group (yrs)         Hospitalized without ICU admission, No. (% range†)                               ICU admission, No. (% range†)

                                   Underlying condition present/reported§                                           Underlying condition present/reported§

https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm                                                                                                                                                5/6
4/1/2020                                               Case of
                       Preliminary Estimates of the Prevalence 2:11-cr-00069-cr          Document
                                                                 Selected Underlying Health             132-1
                                                                                            Conditions Among       Filed
                                                                                                             Patients       04/03/20Disease
                                                                                                                      with Coronavirus  Page20196—of 6 States, February 12–March 28, 2020 | MMWR
                                                                                                                                                   United



           Age group (yrs)         Hospitalized without ICU admission, No. (% range†)                               ICU admission, No. (% range†)
                                   Yes                        No                                                    Yes                    No
                                   Underlying condition present/reported§                                           Underlying condition present/reported§



                                   Yes                                       No                                     Yes                                  No


           19–64                   285 (18.1–19.9)                           197 (6.2–6.7)                          134 (8.5–9.4)                        58 (1.8–2.0)

           ≥65                     425 (41.7–44.5)                           58 (16.8–18.3)                         212 (20.8–22.2)                      20 (5.8–6.3)

           Total ≥19               710 (27.3–29.8)                           255 (7.2–7.8)                          346 (13.3–14.5)                      78 (2.2–2.4)


     * Includes COVID-19 patients aged ≥19 years with known status on underlying conditions.
     †
       Lower bound of range = number of persons hospitalized or admitted to an ICU among total in row stratum; upper bound of
     range = number of persons hospitalized or admitted to an ICU among total in row stratum with known outcome status:
     hospitalization or ICU admission status.
     §
       Includes any of following underlying health conditions or risk factors: chronic lung disease (including asthma, chronic
     obstructive pulmonary disease, and emphysema); diabetes mellitus; cardiovascular disease; chronic renal disease; chronic
     liver disease; immunocompromised condition; neurologic disorder, neurodevelopmental, or intellectual disability; pregnancy;
     current smoker; former smoker; or other chronic disease.
                                                                                                                               Top


           Suggested citation for this article: . Preliminary Estimates of the Prevalence of Selected Underlying Health Conditions
           Among Patients with Coronavirus Disease 2019 — United States, February 12–March 28, 2020. MMWR Morb Mortal Wkly
           Rep. ePub: 31 March 2020. DOI: http://dx.doi.org/10.15585/mmwr.mm6913e2  .

     MMWR and Morbidity and Mortality Weekly Report are service marks of the U.S. Department of Health and Human Services.
     Use of trade names and commercial sources is for identi cation only and does not imply endorsement by the U.S. Department of Health and Human
     Services.
     References to non-CDC sites on the Internet are provided as a service to MMWR readers and do not constitute or imply endorsement of these organizations
     or their programs by CDC or the U.S. Department of Health and Human Services. CDC is not responsible for the content of pages found at these sites. URL
     addresses listed in MMWR were current as of the date of publication.


     All HTML versions of MMWR articles are generated from nal proofs through an automated process. This conversion might result in character translation or
     format errors in the HTML version. Users are referred to the electronic PDF version (https://www.cdc.gov/mmwr) and/or the original MMWR paper copy for
     printable versions of o cial text, gures, and tables.


     Questions or messages regarding errors in formatting should be addressed to mmwrq@cdc.gov.
                                                                                                                                                        Page last reviewed: March 31, 2020




https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm                                                                                                                                                6/6
